Exhibit 10.5

Summary of Executive Officer and Non-employee Director Compensation

Set forth below is a summary of the compensation paid by Dril-Quip, Inc. (the
“Company”) to its executive officers and non-employee directors as of the date
of filing of the Company’s Annual Report on Form 10-K. For more information
regarding executive officer and director compensation, please read “Director
Compensation,” “Executive Compensation,” and “Corporate Governance
Matters—Related Person Transactions—Employment Agreements” contained in the
Company’s proxy statement for its 2008 Annual Meeting of Stockholders to be
filed with the SEC pursuant to Regulation 14A.

Executive Officers

Each of the Company’s Co-Chief Executive Officers (the “Co-CEOs”) are
compensated in accordance with the employment agreements entered into with the
Company prior to the closing of the Company’s initial public offering. Each of
these agreements provides for an annual base salary, as well as cash incentive
compensation in the form of an annual performance bonus for each 12-month period
based on (i) the Company’s performance in the 12-month period ending December 31
against the Company’s annual budget and (ii) the Company’s return on capital
compared to that of a peer group of companies for the 12-month period ending
September 30. In addition, each agreement provides for long-term stock-based
incentive compensation in the form of an annual grant of options under the
Company’s incentive plan equal to the employee’s base salary multiplied by three
and divided by the market price of the Company’s Common Stock on the grant date.
The employment agreements give the Nominating, Governance and Compensation
Committee the discretion to increase the annual performance bonus and the annual
option grant above the amounts determined for such awards pursuant to the terms
of the employment agreements. Each agreement also requires the Company to
maintain a flexible perquisites spending account in the amount of $25,000 each
year for each of the Co-CEOs for use in paying for membership dues, costs
associated with purchasing or leasing an automobile, financial counseling, tax
return preparation and mobile phones. The Company is required to pay the unused
and remaining balances of such accounts annually to the Co-CEOs.

Effective October 8, 2007 each Co-CEO currently receives a base salary of
$540,000. For additional information regarding each Co-CEO’s annual cash
incentive compensation and long-term stock-based incentive compensation, please
read the Company’s proxy statement for its 2008 Annual Meeting of Stockholders.

The Company’s Chief Financial Officer (the “CFO”) is compensated with a base
salary, annual cash incentive compensation and stock-based incentive
compensation as determined by the Co-CEOs. Effective March 10, 2007 the CFO
currently receives a base salary of $225,000. For additional information
regarding the CFO’s annual cash incentive compensation and long-term stock-based
incentive compensation, please read the Company’s proxy statement for its 2008
Annual Meeting of Stockholders.

Non-Employee Directors

The Company’s non-employee directors receive an annual fee of $60,000, plus a
fee of $1,000 for attendance at each Board of Directors meeting and $1,000 for
each committee meeting. All directors are reimbursed for their out-of-pocket
expenses and other expenses incurred in attending meetings of the Board or its
committees and for other expenses incurred in their capacity as directors.